Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 , and 9 of copending Application No. 17172834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by copening reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 17172944
Co-pending application 17172834
Claim 1: 
1. A display apparatus configured to project an image onto a target projection select the first wavelength light as light to be projected onto the first region and select the second wavelength light as light to be projected onto the second region; a light source unit configured to emit light selected from either 15the first wavelength light or the second wavelength light; and a projection unit configured to project the image formed by the emitted light onto the target projection surface.

1. A display apparatus configured to project an image of an object located in an the first wavelength light is selected for a pixel corresponding to the first region and the second wavelength light is selected for a pixel corresponding to the second region; 20a light source unit configured to emit light selected from either the first wavelength light or the second wavelength light; and a projection unit configured to project the image formed by the emitted light onto the target projection surface.

a wavelength selection step of, based on region distribution information which is information about a distribution of the first and the second regions on the target projection surface, selecting the first wavelength light as light to be projected onto the first region and 5selecting the second wavelength light as light to be projected onto the second region; an emission step of emitting light selected from either the first wavelength light or the second wavelength light; and a projection step of projecting the image formed by the emitted 10light onto the target projection surface.

first wavelength light is selected for a pixel 15corresponding to the first region and the second wavelength light is selected for a pixel corresponding to the second region; an emission step of emitting light selected from either the first wavelength light or the second wavelength light; and a projection step of projecting the image formed by the emitted 20light onto the target projection surface.

9. A non-transitory computer readable medium storing a control program for causing a computer to execute the method according to Claim 8.
Claim 9:
9. A non-transitory computer readable medium storing a control program for causing a computer to execute the method according to Claim 8.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “projection unit, light source unit, wavelength selection unit, scanning unit in claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nahman (U.S. 10591723) in view of Miyoshi (Pub 20190227423).

Regarding claims 1 and 8, Nahman discloses in-vehicle projection display system with dynamic display area comprising a display apparatus configured to project an image onto a target 
	 
	a projection unit configured to project the image formed by the emitted light onto the target projection surface, (col. 7 lines 44-50).  

	However, a light source unit configured to emit light
selected from either the first wavelength light or the second wavelength light and wavelength selection based on region distribution is not disclosed. 

	In a similar field of endeavor, Miyoshi discloses a projection apparatus comprising a light source unit configured to emit light selected from either the first wavelength light or the second wavelength light, (111 fig 2); 




Regarding claim 2, Nahman discloses a display apparatus, see claim 1. However, distortion adjustment is not disclosed. 
In a similar field of endeavor, Miyoshi discloses the display apparatus according to Claim 1, wherein the wavelength selection unit performs the selection based on the region distribution information including information for performing distortion adjustment on a target projection region, (Para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahman by incorporating the teachings of Miyoshi for the common purpose of projecting on different surfaces.   


Regarding claim 3, Nahman discloses a display apparatus per claim 1. However, a switching signal is not disclosed. 
In a similar field of endeavor, Miyoshi discloses the display apparatus according to Claim 1, wherein the wavelength selection unit performs the selection by supplying a switching signal for performing switching between the lights to be selected for the light source unit, (driver not shown in Para. [0068] controls which light is passed to modulator 113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahman by incorporating the teachings of Miyoshi for the common purpose of projecting on different surfaces.   

Regarding claim 4, Nahman discloses a display apparatus per claim 1. However, wavelength selection is not disclosed. 
In a similar field of endeavor, Miyoshi discloses the display apparatus according to Claim 1, wherein the projection unit comprises a scanning unit configured to sequentially project light for a pixel that constitutes the image, (240 fig 6), and the wavelength selection unit operates together with the scanning unit, thereby supplying the switching signal for the corresponding pixel to the light source unit, (CPU 261 and 240 

Regarding claim 5, Nahman discloses a display apparatus. However, storing distribution information is not disclosed. 
In a similar field of endeavor, Miyoshi discloses the display apparatus according to Claim 1, further comprising a memory configured to store the region distribution information, wherein the wavelength selection unit performs the selection based on the region distribution information stored in the memory, (262 fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nahman by incorporating the teachings of Miyoshi for the common purpose of projecting on different surfaces.   

 
Regarding claim 6, Nahman discloses the display apparatus according to Claim 1. However, setting output values to zero is not disclosed. 	
In a similar field of endeavor, Hirata discloses wherein the wavelength selection unit performs the selection by setting an 

Regarding claim 9, Nahman discloses a non-transitory computer readable medium storing a control program for causing a computer to execute the method according to Claim 8, col. 13 lines 53-57).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nahman in view of Miyoshi in view of Yamauchi (Pub 20110085095).

Regarding claim 7, the combination of Nahman and Hirata discloses claim 1. Converting an output value of a first wavelength to the output value of a second wavelength is not disclosed. 
In a similar field of endeavor, Yamauchi discloses a display apparatus wherein when the output value of the first wavelength light is set to a value larger than zero in the pixel corresponding to the second region of image data which is data of the image, the wavelength selection unit performs the selection by converting the output value of the first wavelength light into the output value of the second wavelength light using a preset conversion method, (Para. [0039] see switching states of visible light between transmissive and scattered in an area where invisible light is incident to generate a visible image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify Nahman and Miyoshi by incorporating the teachings of Yamauchi for the common purpose of allowing a user to view images where different projection surfaces receive light of different wavelengths.  

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422